Asen, J.
(dissenting). On September 20, 1983, at approximately 5:00 a.m., Officers Dardzinski and Biller drove their marked police car eastbound down Southern Boulevard near Longwood Avenue, a location in the South Bronx. Both officers observed defendant and Jesus Martinez seated in a double-parked car with a cracked windshield on the passenger’s side. A summons was issued to defendant for the cracked windshield. Officer Dardzinski asked defendant, who was the driver, to produce a license, registration and insurance card and defendant produced "some of the papers”.
Officer Biller saw a white, plastic bag which lay on the floor near defendant’s feet, partially under the seat, and told his partner, who looked, and, through the open window on the *32driver’s side, saw the bag "partially protruding from underneath the seat of the car” on the driver’s side. Officer Dardzinski shone his flashlight at the bag and, believing "it could contain contraband or a gun”, asked defendant what was inside the bag. Defendant responded by bending down, pushing the bag further underneath the seat, picking up a plastic cup holder from somewhere on the floor and holding up the plastic cup holder for the officer to see.
Officer Dardzinski told defendant to place his hands on the steering wheel and, with defendant in this position, the officer reached into the car, under the seat, and retrieved the bag. As Officer Dardzinski held the bag in his hand, he felt the handle of a gun through the bag. Both defendant and Mr. Martinez were arrested.
Criminal Term fully credited the testimony offered by the People’s witnesses. The court noted that there was no dispute concerning the officer’s right to approach the car to request the documentation required to issue a summons for double parking and having a cracked windshield, and noted also that a summons was actually issued after the arrest. The court ruled that the officer’s inquiry regarding the contents of the plastic bag had been justified in view of the time of night and the high crime area, and denied defendant’s motion to suppress the handgun and ammunition recovered.
Defendant claims that the officers’ conduct was unreasonable because they had no cause to approach his car and question him and no cause to reach into the car and take the plastic bag.
In examining the propriety of police conduct under the 4th Amendment, this court must determine whether the action of the police was justified at its inception and whether that action was reasonably related in scope to the circumstances present (People v Cantor, 36 NY2d 106, 111). In the instant case, the action of the police satisfies this test.
The initial stopping of the car was entirely proper. Police officers may stop a vehicle, or approach a parked vehicle, when they reasonably suspect a violation of the Vehicle and Traffic Law (People v Ingle, 36 NY2d 413, 419-420). Since the officers observed defendant’s car double parked (violation of Vehicle and Traffic Law § 1202 [a] [1] [a]) and bearing a cracked windshield (violation of Vehicle and Traffic Law § 375 [22]), they were entirely justified in approaching the car to issue a summons. In order to issue that summons, however, it *33was first necessary to speak to defendant, who was the driver of the car, and inspect his driver’s license, registration and insurance card.
In the course of speaking to defendant and examining his license and registration, Officer Dardzinski inadvertently observed a suspicious-looking bag in "plain view” on the floor. It is well settled that, since a motorist has no legitimate expectation of privacy in locations inside a car which are observable to passersby, it does not constitute a search for a police officer to peer into a car. (See, Texas v Brown, 460 US 730; New York v Class, 475 US —, 106 S Ct 960.)
Officer Dardzinski’s visual inspection was not a search and it does not become a search simply because the officer shone a flashlight inside the car to augment the light provided by street lights. Indeed, it was entirely reasonable for the officers to use a flashlight to illuminate the inside of a double-parked car, at 5:00 a.m., where two males sat, with the engine running. (See, People v Cruz, 34 NY2d 362, 370 [shining a flashlight about the interior of a car which a police officer had stopped at 6:45 p.m. was proper].)
Having thus observed the plastic bag partially hidden under the seat, the officer clearly had an "objective, credible reason” to inquire what was inside. (See, People v De Bour, 40 NY2d 210.) Although defendant was not obligated to answer the officer (People v Howard, 50 NY2d 583, 590-592), his response of bending over, pushing the bag further under the seat and showing the officer a cup holder instead, verified the officer’s initial suspicion that the bag contained contraband or a weapon. At that point, facing a potentially dangerous situation, the officer was entirely justified in alleviating the potential danger by undertaking the limited, minimal intrusion of reaching into the car and retrieving the bag.
Protection of police and others can justify protective searches when the police have a reasonable belief that the suspect poses a danger to their safety. Such a search is permitted even where there is no probable cause for arrest (Terry v Ohio, 392 US 1, 24).
Investigative detentions in vehicles stopped for traffic violations are especially fraught with danger to police officers and may justify ordering passengers out of the automobile and frisking them for weapons (Pennsylvania v Mimms, 434 US 106) and the examination by the police of the contents of a closed container within the passenger compartment within the *34reach of an arrestee (New York v Belton, 453 US 454, 460). In short, the police may "conduct an area search of the passenger compartment to uncover weapons, as long as they possess an articulable and objectively reasonable belief that the suspect is potentially dangerous” (Michigan v Long, 463 US 1032, 1051).
The facts set forth above, of two males seated in a double-parked car at 5:00 a.m. with the engine running, coupled with the extremely suspicious behavior of defendant upon the initial questioning by the police, in attempting to hide the plastic bag observed by the officer, justified the action of the officer in grabbing or securing the bag before the defendant could retrieve a possible (and here actual) weapon. As soon as the officer felt the outline of a gun through the plastic, he was clearly entitled to open the bag, look in, and remove the gun.
Accordingly, the judgment of the Supreme Court, Bronx County (Nicholas Figueroa, J.), rendered December 17, 1984, convicting defendant of criminal possession of a weapon in the third degree and sentencing him to a definite term of imprisonment of 30 days to be followed by 59 months of probation, should be affirmed.
Carro and Lynch, JJ., concur with Fein, J.; Sandler, J. P., and Asch, J., dissent, each in a separate opinion.
Judgment, Supreme Court, Bronx County, rendered on December 17, 1984, reversed, on the law and the facts, the sentence vacated, the motion to suppress physical evidence granted and the indictment dismissed.